Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-18 directed to a non-elected without traverse.  Accordingly, claims 11-18 been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claims 11-18 are cancelled.

Allowable Subject Matter
Claims 1-10 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Xia et al., Zito and Keshavarz et al., teach the claim limitations except, “a third circulation loop fluidly connected with the second electrode of the first cell and the first electrode of the second cell; and an intermediator electrolyte solution contained in the third circulation loop, wherein the polysulfide electrolyte solution and the intermediator 
More specifically, it would not have been obvious as of the effective filing dated of the claimed invention to have a redox flow battery with a specific structures and arrangement in order to increase the efficiency and the life span of the redox flow battery.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649.  The examiner can normally be reached on 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/LINGWEN R ZENG/Examiner, Art Unit 1723